UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4490


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

MATTHEW ALWAN SHELTON,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:07-cr-00335-BO-1)


Submitted:    January 29, 2009              Decided:   March 16, 2009


Before MOTZ and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   George E. B. Holding, United States Attorney, Anne
M. Hayes, Jennifer P. May-Parker, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Matthew        Alwan      Shelton           pled    guilty     to   manufacturing

counterfeit       currency,          18      U.S.C.        § 471      (2006)     (Count        1);

possession      of       counterfeit        currency,          18    U.S.C.     § 472    (2006)

(Count 2); and possession of a firearm by a convicted felon, 18

U.S.C. § 922(g)(1) (2006) (Count 3), and was sentenced to a term

of     fifty-seven        months      imprisonment.                 Shelton     appeals        his

sentence, contending that the district court erred in making a

4-level    increase        for      use     of    the     firearm     in    connection     with

another felony, U.S. Sentencing Guidelines Manual § 2K2.1(b)(6)

(2007).    We affirm.

             Shelton was arrested in September 2007 after a stolen

car was traced to him.                He consented to a search of the motel

room    where   he       and   his    girlfriend          were      staying.      The    search

yielded two loaded handguns, a digital scale, thirteen grams of

marijuana, plastic baggies, and one dose of Ecstasy.                                     In the

stolen vehicle, police found another digital scale, marijuana

residue,    and      a    counterfeit            $100    bill.       At    Shelton’s     former

residence, police found a printer/copier/scanner and evidence of

the    counterfeiting          of    $100    bills.            Shelton     admitted     that   he

owned one of the guns and that the other belonged to a friend.

Shelton said he bought the gun for protection in July 2007, the

same month he began manufacturing counterfeit currency.                                 He said

he and a friend known as Banga manufactured about $100,000 worth

                                                  2
of counterfeit currency in two months, and gave over $15,000 in

counterfeit    currency      to     William Jefferson.                A    week    earlier,

Jefferson had been arrested after he tried to sell $10,000 in

counterfeit currency to an undercover agent for five ounces of

cocaine.      Shelton said the drugs in his possession were for

personal     use    only,    but    that      he     had     been     planning      to    use

counterfeit money to buy Ecstasy.

             The    enhancement       applies         if    a   defendant         “used   or

possessed any firearm or ammunition in connection with another

felony offense.”       Application Note 14(A) to § 2K2.1 states that

subsection (b)(6) applies “if the firearm . . . facilitated, or

had   the    potential      of     facilitating,            another       felony    offense

. . . .” *    Although the “in connection with” requirement is not

satisfied    when    the    firearm      is       present    merely       by   accident    or

coincidence, United States v. Blount, 337 F.3d 404, 411 (4th

Cir. 2003), facilitation is shown if the gun “was present for

protection or to embolden the actor.”                      United States v. Lipford,

203 F.3d 259, 266 (4th Cir. 2000) (interpreting § 924(c)).                                In

the   presentence     report,      the    probation         officer       recommended     an


      *
       Application Note 14(B) further provides that, “in the case
of a drug trafficking offense in which a firearm is found in
close proximity to drugs, drug-manufacturing materials, or drug
paraphernalia[,]” application of subsection (b)(6) “is warranted
because the presence of the firearm has the potential of
facilitating another felony offense . . . .” (emphasis added).



                                              3
enhancement under subsection (b)(6) for possession of a firearm

“in furtherance of the counterfeiting offense and in connection

with   the    felonious       possession            of   ecstasy.”            Shelton        argued

unsuccessfully at sentencing that the government had not shown

any connection between the gun and his counterfeiting and that

the presence of the Ecstasy pill in his backpack with the gun

was    coincidental     because          he    had       all    his     belongings           in    the

backpack.

              The   district       court’s       determination           that       a   defendant

possessed a firearm in connection with another felony offense is

a factual question, United States v. Garnett, 243 F.3d 824, 829

(4th Cir. 2001), and is thus reviewed for clear error.                                       United

States v. Osborne, 514 F.3d 377, 387 (4th Cir.), cert. denied,

128 S. Ct. 2525 (2008).             In light of Shelton’s admission that he

bought    a    gun     for        protection          around      the        time       he    began

counterfeiting,        and    that        he    intended         to     buy     Ecstasy           with

counterfeit     money,       we    are    satisfied            that    the    court      did      not

clearly err.         As the district court noted, buying drugs with

counterfeit         money     is     an        inherently             dangerous         activity.

Possession of a firearm had the potential to embolden Shelton

and thus facilitated both his counterfeiting activity and his

possession of drugs.

              Accordingly, we affirm the sentence.                           We dispense with

oral    argument      because       the       facts      and     legal       contentions          are

                                                4
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                                AFFIRMED




                                    5